—Order, Supreme Court, Bronx County (Howard Silver, J.), entered September 9, 1994, which granted plaintiffs motion to withdraw her demand for jury trial or to treat such demand as a nullity, unanimously affirmed, without costs.
There is no right to a jury trial here, the essence of plaintiffs action and defendant’s counterclaims involving their respective rights to the corpus of a trust being equitable in nature (see, Magill v Dutchess Bank & Trust Co., 150 AD2d 531, 531-532), and defendant’s incidental request for money *357damages does not require otherwise (see, Homburger v Levitin, 140 AD2d 583, 584, lv denied 73 NY2d 701). Concur—Sullivan, J. P., Ellerin, Ross, Asch and Williams, JJ.